Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 06/16/2022.  In the Amendment, Applicant amended claims 21, 31 and 38.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 21-40 (renumbered 1-20) are allowed.

Terminal Disclaimer
The Terminal Disclaimer filed on 07/28/2021 has been acknowledged and has been approved.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Ms. Marina Portnova (client’s representative, Reg. No. 45,750) at the telephone number (650) 433-5800 on 08/22/2022 with regards to the claims’ formality and suggested the applicant to incorporate the detailing of the features of “a document ID of a corresponding pre-stored first file with a user account of the plurality of user accounts on the cloud storage system upon receiving a save file request associated with the user account” into claim 1, and into the other independent claims 31 and 38 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 1-20 are canceled.
Claims 21-26, 29, 31-36 and 38-40 have been amended as follows:

21.	(Currently amended) A method for saving a file to a cloud storage system, the method comprising:
storing a plurality of first files at a server connected to a local client computer;
receiving, by a processing device, a command specifying one or more of the first files at the server that are to be stored on a cloud storage system, wherein the cloud storage system stores a plurality of second files that are each associated with one or more of a plurality of user accounts of respective users of the cloud storage system, wherein each of the plurality of second files was uploaded to the cloud storage system directly by one of the respective users, and wherein the server is part of a system that is separate from the cloud storage system; and
causing, by the processing device, the specified first files to be pre-stored at the cloud storage system by transferring the specified first files from the server to the cloud storage system independently of the local client computer and associating each transferred first file with a document identifier (ID), 
wherein each of the specified first files is to be pre-stored at the cloud storage system without an association with any of the plurality of user accounts of respective users of the cloud storage system, and 
wherein a document ID of a corresponding pre-stored first file is used to associate the corresponding pre-stored first file with a user account of the plurality of user accounts on the cloud storage system upon receiving a save file request associated with the user account, the user account being associated with a subset of the plurality of second files stored on the cloud storage system.
22.	(Currently amended) The method of claim 21, further comprising:
receiving, at the server connected to the local client computer, [[a]] the document ID of the corresponding pre-stored first file from a client computer of a user associated with the user account on [[of]] the cloud storage system; and
providing the received document ID to the cloud storage system.
23.	(Currently amended) The method of claim 22, wherein in response to the received document ID, [[a]] the corresponding pre-stored first file the user account of the user on [[of]] the cloud storage system
24.	(Currently amended) The method of claim 22, wherein:
the received document ID is provided with [[a]] the save file request,
the save file request is generated in response to the user selecting, via a user interface that is provided by a third-party system associated with the server and presented on the client computer, [[the]] a corresponding first file from the plurality of first files that are stored at the server and are presented in the user interface provided by the third-party system for selection by the user,
the save file request comprises the document ID of the corresponding first file and information identifying the user, and
the information identifying the user allows access to the user account of the user on the cloud storage system without use of the client computer as intermediary service.
25.	(Currently amended) The method of claim 22, wherein the corresponding pre-stored first file is available for collaborative editing between the user and other users of the cloud storage system.
26.	(Currently amended) The method of claim 24, wherein the save file request is authenticated on the cloud storage system based at least in part on the information identifying the user.
27.	(Previously presented) The method of claim 26, wherein the information identifying the user comprises the user's username and password information for the cloud storage system.
28.	(Previously presented) The method of claim 26, wherein the information identifying the user comprises the user's username and password information for the third-party system.
29.	(Currently amended) The method of claim 26, wherein the save file request further comprises an authorization token associating the user with the third-party system.
30.	(Previously presented) The method of claim 24 wherein the server stores a master copy of the corresponding first file, and the cloud storage server creates a copy of the master copy of the corresponding first file.
31.	(Currently amended) A system to save a file to a cloud storage system, the system comprising:
a memory; and
a processor coupled to the memory to perform operations comprising:
storing a plurality of first files at a server connected to a local client computer;
receiving a command specifying one or more of the first files at the server that are to be stored on a cloud storage system, wherein the cloud storage system stores a plurality of second files that are each associated with one or more of a plurality of user accounts of respective users of the cloud storage system, wherein each of the plurality of second files was uploaded to the cloud storage system directly by one of the respective users, and wherein the server is part of a system that is separate from the cloud storage system; and
causing the specified first files to be pre-stored at the cloud storage system by transferring the specified first files from the server to the cloud storage system independently of the local client computer and associating each transferred first file with a document identifier (ID), 
wherein each of the specified first files is to be pre-stored at the cloud storage system without an association with any of the plurality of user accounts of respective users of the cloud storage system, and 
wherein a document ID of a corresponding pre-stored first file is used to associate the corresponding pre-stored first file with a user account of the plurality of user accounts on the cloud storage system upon receiving a save file request associated with the user account, the user account being associated with a subset of the plurality of second files stored on the cloud storage system.
32.	(Currently amended) The system of claim 31, the operations further comprising:
receiving, at the server connected to the local client computer, [[a]] the document ID of the corresponding pre-stored first file from a client computer of a user associated with the user account on [[of]] the cloud storage system; and
providing the received document ID to the cloud storage system.
33.	(Currently amended) The system of claim 32, wherein in response to the received document ID, [[a]] the corresponding pre-stored first file the user account of the user on [[of]] the cloud storage system
34.	(Currently amended) The system of claim 33, wherein:
the received document ID is provided with [[a]] the save file request,
the save file request is generated in response to the user selecting, via a user interface that is provided by a third-party system associated with the server and presented on the client computer, [[the]] a corresponding first file from the plurality of first files that are stored at the server and are presented in the user interface provided by the third-party system for selection by the user,
the save file request comprises the document ID of the corresponding first file and information identifying the user, and
the information identifying the user allows access to the user account of the user on the cloud storage system without use of the client computer as intermediary service.
35.	(Currently amended) The system of claim 32, wherein the corresponding pre-stored first file is available for collaborative editing between the user and other users of the cloud storage system.
36.	(Currently amended) The system of claim 34, wherein in response to the save file request, the save file request is authenticated based at least in part on the information identifying the user on the cloud storage system.
37.	(Previously presented) The system of claim 36, wherein the information identifying the user comprises the user's username and password information for the cloud storage system or for the third-party system.
38.	(Currently amended) A non-transitory computer-readable medium comprising instructions, which when executed by a processor, cause the processor to perform operations to save a file to a cloud storage system, the operations comprising:
a memory; and
a processor coupled to the memory to perform operations comprising:
storing a plurality of first files at a server connected to a local client computer;
receiving a command specifying one or more of the first files at the server that are to be stored on a cloud storage system, wherein the cloud storage system stores a plurality of second files that are each associated with one or more of a plurality of user accounts of respective users of the cloud storage system, wherein each of the plurality of second files was uploaded to the cloud storage system directly by one of the respective users, and wherein the server is part of a system that is separate from the cloud storage system; and
causing the specified first files to be pre-stored at the cloud storage system by transferring the specified first files from the server to the cloud storage system independently of the local client computer and associating each transferred first file with a document identifier (ID), 
wherein each of the specified first files is to be pre-stored at the cloud storage system without an association with any of the plurality of user accounts of respective users of the cloud storage system, and 
wherein a document ID of a corresponding pre-stored first file is used to associate the corresponding pre-stored first file with a user account of the plurality of user accounts on the cloud storage system upon receiving a save file request associated with the user account, the user account being associated with a subset of the plurality of second files stored on the cloud storage system.
39.	(Currently amended) The non-transitory computer-readable medium of claim 38, the operations further comprising:
receiving, at the server connected to the local client computer, [[a]] the document ID of the corresponding pre-stored first file from a client computer of a user associated with the user account on [[of]] the cloud storage system; and
providing the received document ID to the cloud storage system.
40.	(Previously presented) The non-transitory computer-readable medium of claim 32, wherein in response to the received document ID, [[a]] the corresponding pre-stored first file the user account of the user on [[of]] the cloud storage system


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Store a file on a third party system to a cloud storage system and allows access to a user account of the cloud storage system without use of the client computer as intermediary service, and the third party system stores the file associated with the file identifier.

The closest prior arts are Varenhorst et al. (US PGPUB 2014/0108956, hereinafter Varenhorst), in view of Cairns et al. (US PGPUB 2011/0087690, hereinafter Cairns) and further in view of Robb et al. (US PGPUB 2011/0246294, hereinafter Robb) are generally directed to various aspect of method, system, and non-transitory computer-readable media for manage files stored within a content management system and synchronized copies of file kept on both content management system and respective client device, and further allow user upload one or more files from the third party to the cloud server. 

However, none of Varenhorst, Cairns and Robb teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 21, 31 and 38. For examples, it failed to teach the combination of the steps “specified first files to be pre-stored at the cloud storage system by transferring the specified first files from the server to the cloud storage system independently of the local client computer and associating each transferred first file with a document identifier (ID), wherein each of the specified first files is to be pre-stored at the cloud storage system without an association with any of the plurality of user accounts of respective users of the cloud storage system, and wherein a document ID of a corresponding pre-stored first file is used to associate the corresponding pre-stored first file with a user account of the plurality of user accounts on the cloud storage system upon receiving a save file request associated with the user account, the user account being associated with a subset of the plurality of second files stored on the cloud storage system”.

 	

This feature in light of other features, when considered as a whole, in the independent claims 21, 31 and 38 are allowable over the prior arts of record.


An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 21, 31 and 38. 
	The dependent claims depending upon claims 21, 31 and 38 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163